In a proceeding to review a determination of the Zoning Board of Appeals of the Town of Clarkstown, Rockland County, which denied an application for a special permit to maintain a shelter for normal children in a residential-agricultural use district, the appeal is from an order annulling the determination, directing the issuance of the permit, subject to certain conditions, and directing the Zoning Board to pay costs. Order modified by striking therefrom the fourth ordering paragraph. As so modified, order unanimously affirmed, without costs. In the light of the circumstances, particularly the rural nature of the community and the conforming uses permitted within the district (Matter of Concordia Collegiate Inst. v. Miller, 301 N. Y. 189; Matter of Long Is. Light. Co. v. Griffin, 272 App. Div. 551, affd. 297 N. Y. 897; Matter of Long Is. Light. Co. v. City of Long Beach, 280 App. Div. 823, affd. 305 N. Y. 880), including the raising of cattle, sheep and goats and maintenance of schools, it was capricious to deny the application to rear children of tender age on the parcel. Costs should not have been allowed (Town Law, § 267, subd. 8). Present—Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.